                  Case 5:16-cv-04955-LHK Document 341 Filed 04/29/20 Page 1 of 3




      THE LAW OFFICE OF JACK                                   JENNER & BLOCK LLP
 1    FITZGERALD, PC                                           KATE T. SPELMAN (SBN 269109)
 2    JACK FITZGERALD (SBN 257370)                             kspelman@jenner.com
      jack@jackfitzgeraldlaw.com                               ALEXANDER M. SMITH (SBN 285187)
 3    TREVOR M. FLYNN (SBN 253362)                             asmith@jenner.com
      trevor@jackfitzgeraldlaw.com                             633 West 5th Street, Suite 3600
 4    MELANIE PERSINGER (SBN 275423)                           Los Angeles, California 90071
      melanie@jackfitzgeraldlaw.com                            Phone: (213) 239-5100
 5
      Hillcrest Professional Building                          Fax: (213) 239-5199
 6    3636 Fourth Avenue, Suite 202                            JENNER & BLOCK LLP
      San Diego, California 92103
                                                               DEAN N. PANOS (admitted pro hac vice)
 7    Phone: (619) 692-3840                                    dpanos@jenner.com
      Fax: (619) 362-9555
 8                                                             353 N. Clark Street
      Class Counsel                                            Chicago, Illinois 60654
 9                                                             Phone: (312) 222-9350
                                                               Fax: (312) 527-0484
10
                                                               Attorneys for Defendant Kellogg Sales Company
11

12                                     UNITED STATES DISTRICT COURT
                                     NORTHERN DISTRICT OF CALIFORNIA
13

14   STEPHEN HADLEY, MELODY DIGREGORIO,
     ERIC FISHON, KERRY AUSTIN, and
15   NAFEESHA MADYUN, on behalf of themselves,
     all others similarly situated, and the general public,   Case No. 5:16-cv-04955-LHK
16
                                                              JOINT CASE MANAGEMENT CONFERENCE
17          Plaintiffs,
                                                              STATEMENT
18                          v.                                Judge:     Hon. Lucy H. Koh
19                                                            CMC:       May 6, 2020, 2:00 p.m.
     KELLOGG SALES COMPANY,
20
            Defendant.
21

22

23

24

25

26

27

28

                              Hadley v. Kellogg Sales Company, No. 16-cv-4955-LHK
                           JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                  Case 5:16-cv-04955-LHK Document 341 Filed 04/29/20 Page 2 of 3




 1          Pursuant to N.D. Cal. Civ. L.R. 16-10(d), Plaintiffs Stephen Hadley, Melody DiGregorio, Eric

 2   Fishon, Kerry Austin, Nafeesha Madyun and Defendant Kellogg Sales Company submit the following Joint

 3   Case Management Conference Statement to report progress or changes since the last statement was filed, and

 4   to make proposals for the remainder of the case development process.

 5          On February 20, 2020, the Court denied without prejudice Plaintiffs’ motion for preliminary approval

 6   of a class settlement. See ECF No. 339. For assistance in addressing the issues the Court raised, the parties

 7   agreed to attend another mediation in Chicago before the Honorable James F. Holderman (Ret.), which was

 8   initially scheduled for April 23, 2020. However, in light of the COVID-19 pandemic and the extension of
 9   the Illinois stay-at-home order through the end of May, the parties have rescheduled the mediation for June
10   9, 2020. The parties are hopeful they will be able to resolve the issues the Court raised.
11          On April 1, 2020, Kellogg filed a motion for leave to file a motion for reconsideration with respect
12   to the portion of the Court’s August 13, 2019 Order granting Plaintiff Stephen Hadley’s motion for partial
13   summary judgment. See ECF No. 340.
14          In light of current social distancing guidelines, the parties request that the Court continue the
15   upcoming May 6, 2020 case management conference or, if it wishes to speak to the parties, to hold the
16   conference telephonically.
17   Dated: April 29, 2020                 Respectfully Submitted,
18                                         /s/ Jack Fitzgerald 1
                                           THE LAW OFFICE OF JACK FITZGERALD, PC
19
                                           JACK FITZGERALD
20                                         jack@jackfitzgeraldlaw.com
                                           TREVOR M. FLYNN
21                                         trevor@jackfitzgeraldlaw.com
                                           MELANIE PERSINGER
22                                         melanie@jackfitzgeraldlaw.com
                                           Hillcrest Professional Building
23
                                           3636 Fourth Avenue, Suite 202
24                                         San Diego, California 92103
                                           Phone: (619) 692-3840
25                                         Fax: (619) 362-9555
                                           Class Counsel
26

27

28
     1
      Pursuant to N.D. Cal. Civ. L.R. 5-1(i)(3), the concurrence to the filing of this document has been obtained
     from each signatory hereto
                                                           1
                             Hadley v. Kellogg Sales Company, No. 16-cv-4955-LHK
                             JOINT MANAGEMENT CONFERENCE STATEMENT
     Case 5:16-cv-04955-LHK Document 341 Filed 04/29/20 Page 3 of 3




                         /s/ Dean N. Panos
 1                       JENNER & BLOCK LLP
 2                       KATE T. SPELMAN
                         kspelman@jenner.com
 3                       ALEXANDER M. SMITH
                         asmith@jenner.com
 4                       633 West 5th Street, Suite 3600
                         Los Angeles, California 90071
 5
                         Phone: (213) 239-5100
 6                       Fax: (213) 239-5199
                         JENNER & BLOCK LLP
 7                       DEAN N. PANOS
 8                       dpanos@jenner.com
                         353 N. Clark Street
 9                       Chicago, Illinois 60654
                         Phone: (312) 222-9350
10                       Fax: (312) 527-0484
11                       Attorneys for Defendant Kellogg Sales Company

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                        2
              Hadley v. Kellogg Sales Company, No. 16-cv-4955-LHK
              JOINT MANAGEMENT CONFERENCE STATEMENT
